          Case 1:19-cr-00802-GBD Document 2 Filed 11/08/19 Page 1 of 20
    ORIGH,L~l
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                      -    -   -       -       -       -       -       -       X



UNITED STATES OF AMERICA                                                           SEALED INDICTMENT


     - v. -                                                                                                   I
                                                                                                             .J

MENDEL ZILBERBERG, and
ARON FRIED,

                     Defendants.

                                   -       -       -       -       -       -   X


                                      COUNT ONE
                          (Conspiracy to Commit Bank Fraud)

         The Grand Jury charges:

                                                                       Overview

         1.     In or about 2009, a coconspirator not named herein

 ("CC-1") sought to obtain a fraudulent loan from Park Avenue

 Bank in Manhattan (the "Bank") in order to finance an investment

 in a home health care business with ARON FRIED, the defendant.

 However, knowing that CC-1 would not be credit-worthy and had a
                                                                                                       JI'
 criminal record, FRIED and CC-1 used a straw borrower (th~

 "Straw Borrower") for the loan application who was recruited by

 CC-1.        To effectuate the scheme, FRIED and CC-1 partnered with

 MENDEL ZILBERBERG, the defendant, then a director of the Bank,

 who had the power to personally shepherd the fraudulent loan

 through the Bank's approval process and guard it from scrutiny.

 Together, the defendants concocted a false premise for the loan,
      Case 1:19-cr-00802-GBD Document 2 Filed 11/08/19 Page 2 of 20



supported the application with false representations, and set up

pass-through bank accounts to funnel the proceeds of the

fraudulent loan to themselves.     Based on the false

representations made to the Bank and ZILBERBERG's involvement in

the loan approval process, the Bank issued a $1.4 million loan

to the Straw Borrower, which was quickly disbursed to the

defendants.   In total, ZILBERBERG received at least

approximately $466,000 of the loan proceeds,       FRIED received at

least approximately $434,000 of the loan proceeds, and CC-1

received the remainder of the loan proceeds.        The loan

ultimately defaulted, resulting in a loss of over $1 million.

                         Relevant Background

     2.   At all relevant times, the Bank was headquartered on

Park Avenue in Manhattan, insured by the Federal Deposit

Insurance Corporation ("FDIC"), and subject to the banking laws

and regulations of the FDIC and the New York State Banking

Department ("NYSBD").    The Bank was primarily a small business

bank that, among other things, generally extended commercial

lines of credit and maintained customer accounts.

     3.   At all relevant times, Regulation O of the Board of

Governors of the Federal Reserve System ("Regulation O") applied

to the Bank pursuant to the Federal Deposit Insurance Act of

1950, as amended, see 12 U.S.C. § 1828(j) (2), and section 337.3

of the FDIC's rules and regulations.       Among other things,

                                    2
          Case 1:19-cr-00802-GBD Document 2 Filed 11/08/19 Page 3 of 20



Regulation O prohibits the transfer of proceeds of an extension

of credit by the Bank to any insider of the Bank or related

interests of the insider unless the extension of credit (i)               is

made on substantially the same terms as, and following credit

underwriting procedures that are not less stringent than,              those

prevailing at the time for comparable transactions by the Bank

with other persons who are not insiders; and (ii) does not

involve more than the normal risk of repayment or present other

unfavorable features.        See 12 C.F.R.   §§   215.3(f) and 215.4(a).

In addition, Regulation O requires that the Bank maintain

records of all extensions of credit, or transfers of extensions

of credit, to insiders of the Bank.          See 12 C.F.R.    §   215.8(b).

     4.      At all relevant times, MENDEL ZILBERBERG, the

defendant, was a director on the Board of Directors of the Bank

(the "Board") and therefore an insider of the Bank under

Regulation 0.       See 12 C.F.R. § 215.2(h).       In addition, beginning

in or about 2008, ZILBERBERG was on the Compliance Committee of

the Board, which was responsible for implementing a compliance

program that, among other things, ensured the Bank's compliance

with Regulation 0.       Pursuant to the Bank's credit policy in or

about 2009, the Board must approve all extensions of credit

subject to Regulation 0.

     5.      At all relevant times, MENDEL ZILBERBERG, the

defendant, was a licensed attorney in New York State, and he was

                                       3
      Case 1:19-cr-00802-GBD Document 2 Filed 11/08/19 Page 4 of 20



the founding attorney of a law firm based in Brooklyn, New York

(the "Zilberberg Law Firm").     Among other businesses, ZILBERBERG

has owned and operated a company involved in recruiting,

training, and preparing registered nurses from India for

employment in the United States (the "Zilberberg Recruitment

Firm") and a title insurance company (the "Zilberberg Insurance

Company")

     6.     At all relevant times, ARON FRIED, the defendant,

worked in the home health care industry.

                         The Straw Loan Scheme

     7.     In or about June 2009, ARON FRIED, the defendant, and

CC-1 began discussions regarding CC-1 becoming a partner in a

home health care business ("Business-1") that FRIED was seeking

to purchase.    FRIED told CC-1, in substance and in part, that

CC-1 would need to provide FRIED with money in order to become a

partner in Business-1.     CC-1 responded, in substance and in

part, that CC-1 could get a loan through the Straw Borrower.

FRIED subsequently obtained assistance for the loan from MENDEL

ZILBERBERG, the defendant, who was able to facilitate getting a

loan for the Straw Borrower from the Bank quickly.

     8.     In order to provide the Straw Borrower with some

reassurance that the loan the Straw Borrower would take out for

CC-1 would be repaid, on or about June 5, 2009, CC-1 added the

Straw Borrower to the deed for CC-l's house located in Brooklyn,

                                    4
      Case 1:19-cr-00802-GBD Document 2 Filed 11/08/19 Page 5 of 20



New York (the "Brooklyn Property"), for purported consideration

of $10.     ARON FRIED, the defendant, also told CC-1, in substance

and in part, that the Straw Borrower needed to tell Bank

personnel that the loan the Straw Borrower was seeking was for

an investment in the Straw Borrower's own business if asked by

Bank personnel.

     9.     On or about August 31, 2009, the Straw Borrower and

his spouse applied for a $1.4 million unsecured line of credit

(the "Loan") from the Bank.     MENDEL ZILBERBERG, the defendant,

engaged in the following communications, among others, regarding

the Loan:

            a.    On or about August 31, 2009, the same day the

Straw Borrower applied for the Loan,     ZILBERBERG emailed the loan

officer handling the Loan application at the Bank ("Employee-1")

stating, in substance and in part, that ZILBERBERG's office

would be sending documents relating to the Loan shortly, and

asking Employee-1 to "process asap."      Also on the same day,

ZILBERBERG emailed Employee-1 a net worth statement for the

Straw Borrower (the "Net Worth Statement"), which misleadingly

listed the Brooklyn Property as an asset solely belonging to the

Straw Borrower with a market value of approximately $2.5

million.    Later on the same day, Employee-1 emailed ZILBERBERG,

inquiring, in substance and in part, "what should I put down as




                                   5
      Case 1:19-cr-00802-GBD Document 2 Filed 11/08/19 Page 6 of 20



the purpose of the loan?"     ZILBERBERG replied: "To be able to

take advantage of business opportunities?"

           b.     On or about September 8, 2009, ZILBERBERG emailed

Employee-1, indicating, in substance and in part, that Employee-

1 should prioritize the Loan over others because it "is the

important one."

           c.     On or about September 10, 2009, ZILBERBERG

emailed Employee-1 again regarding the Loan, asking, in

substance and in part, "Are we on track.       When will this fund."

In a further email exchange the same day, Employee-1 informed

ZILBERBERG, in substance and in part, that Employee-1 needed

information on additional income for the Straw Borrower because

the debt-service coverage ratio was too low.

           d.     On or about September 11, 2009, an assistant to

ZILBERBERG at the Zilberberg Recruitment Firm supplied Employee-

1 with documents purporting to show additional income for the

Straw Borrower to support the Loan, and stated, in substance and

in part:   "Mr. Zilberberg sends the following documents and asks

if you would return reply with a funding date please."

           e.   On or about September 13, 2009, ZILBERBERG

emailed one of his employees at the Zilberberg Insurance Company

("Employee-2") to follow up on the Loan and indicated that it

involved the Straw Borrower and ARON FRIED, the defendant.




                                   6
         Case 1:19-cr-00802-GBD Document 2 Filed 11/08/19 Page 7 of 20



              f.   On or about September 14, 2009, Employee-2

emailed ZILBERBERG stating, in substance and in part, that

Employee-1 said the Loan was out of Employee-l's hands and that

ZILBERBERG "can get it moved along etc."          ZILBERBERG responded

"OK."

        10.   The Bank's internal review of the Loan was summarized

in an internal Bank document (the "Internal Review Memo"), which

stated, among other things, that the purpose of the loan was

"[t]o be used for working capital for business investments."

The Internal Review Memo identified the Straw Borrower's primary

business, which was different from Business-1, and noted that

the Straw Borrower "stated that he needs funds to make

additional investments, such as down payments on properties,

etc.     The flexibility of a line of credit will make these

investments possible."       The Internal Review Memo further falsely

listed the Straw Borrower as "a client of Mendy Zilberberg, PAB

Board member," even though the Straw Borrower was never a client

of MENDEL ZILBERBERG, the defendant.         The Loan application and

the Internal Review Memo did not mention ARON FRIED, the

defendant, CC-1, or Business-1, nor did it indicate that the

Loan proceeds were to be transferred to FRIED, ZILBERBERG, and

CC-1.

        11.   On or about September 15, 2009, the Bank approved the

Loan in an amount of $1.4 million to the Straw Borrower, even

                                      7
      Case 1:19-cr-00802-GBD Document 2 Filed 11/08/19 Page 8 of 20



though it was not recommended for approval by Employee-1.             The

sole signatories for the Loan were the Straw Borrower and his

spouse.     The Loan Agreement, which MENDEL ZILBERBERG, the

defendant, reviewed and commented on, required, among other

things, that all Loan proceeds be used solely for the Straw

Borrower's business operations, unless specifically consented to

the contrary by the Bank in writing.

     12.     On or about September 16, 2009, MENDEL ZILBERBERG, the

defendant, and Employee-2 exchanged emails discussing, in

substance and in part, that the Loan involved money going from

the Straw Borrower to CC-1, from CC-1 to ARON FRIED, the

defendant, and from FRIED to the Zilberberg Recruitment Firm.

          The Defendants' Use of the Fraudulent Loan Proceeds

     13.     On or about September 18, 2009, the Bank funded the

Loan, depositing approximately $1.4 million into an account at

the Bank held in the name of the Straw Borrower and his spouse.

Proceeds from the loan were quickly distributed into bank

accounts controlled by the defendants.       For example:

             a.   On or about September 16, 2009, the same day a

checking account was opened at the Bank in the name of the Straw

Borrower and his spouse (the "Disbursement Account"), two new

accounts were opened at the Bank in the name of ARON FRIED, the

defendant (the "Fried Accounts").




                                    8
      Case 1:19-cr-00802-GBD Document 2 Filed 11/08/19 Page 9 of 20



             b.     On or about September 18, 2009, immediately after

the Loan was funded and approximately $1.385 million was

deposited into the Disbursement Account, approximately $466,000

was transferred from the Disbursement Account to one of the

Fried Accounts at the direction of MENDEL ZILBERBERG, the

defendant.        The same day, FRIED transferred that $466,000 to a

bank account at another bank held in the name of the Zilberberg

Recruitment Firm, which was controlled by ZILBERBERG.

             c.     On or about September 25, 2009, an additional

approximately $300,000 was transferred from the Disbursement

Account to one of the Fried Accounts.

             d.     On or about October 29, 2009, an additional

$70,000 was transferred from the Disbursement Account to one of

the Fried Accounts.

             e.      On or about November 20, 2009, an additional

approximately $30,000 was transferred from the Disbursement

Account to another Bank account held in the name of a company

over which CC-1 exercised control (the "CC-1 Account").

             f.      On or about December 1, 2009, an additional

$475,000 was transferred from the Disbursement Account to the

CC-1 Account.

             g.      On or about December 2, 2009, a transfer of

$450,000 was made from the CC-1 Account to one of the FRIED

Accounts.

                                      9
         Case 1:19-cr-00802-GBD Document 2 Filed 11/08/19 Page 10 of 20



              h.      Between on or about December 2, 2009 and on or

about December 8, 2009, additional transfers totaling

approximately $445,000 were made from the FRIED Accounts to

accounts held at another bank in the name of the Zilberberg Law

Firm.     Of this approximately $445,000 that was transferred to

the Zilberberg Law Firm, approximately $405,000 was transferred

in connection with FRIED's purchase of Business-1, which was

facilitated by ZILBERBERG, and the remaining approximately

$40,000 was transferred to the Zilberberg Recruitment Firm.

        14.   MENDEL ZILBERBERG, the defendant, did not disclose the

true structure and risks of the Loan or his financial interest

in the Loan to the Bank, even though he was aware of the

requirements under Regulation O that apply to extensions of

credit and transfers of extensions of credit to insideri of the

Bank like himself.

                            The Default of the Loan

        15.   On or about March 12, 2010, the Superintendent of

Banks for New York State closed the Bank, citing ineffective

management and inadequate capital, and appointed the FDIC as

receiver.          The Loan and other Bank obligations were assumed by a

successor financial institution ("Bank-2").

        16.   By in or around October 2010, the Loan fell into

default.      As a result, Bank-2 and the FDIC, as receiver,

suffered a combined loss of approximately $1,066,853.

                                       10
      Case 1:19-cr-00802-GBD Document 2 Filed 11/08/19 Page 11 of 20



     17.   In or about 2011, Bank-2 sued the Straw Borrower for

collection on the Loan.      CC-1 and ARON FRIED, the defendant,

attempted to negotiate a settlement of the Loan with Bank-2 on

behalf of the Straw Borrower through an intermediary.           In

connection with those settlement negotiations, false

representations were made to Bank-2 to maintain, in substance

and in part, the false impression that the Straw Borrower was

the actual borrower on Loan and that the Straw Borrower used the

Loan proceeds for the Straw Borrower's business, as required by

the Loan agreement.

                         STATUTORY ALLEGATIONS

     18.   From at least in or about June 2009 through in or

about October 2013, in the Southern District of New York and

elsewhere, MENDEL ZILBERBERG and ARON FRIED, the defendants, and

others known and unknown, willfully and knowingly did combine,

conspire, confederate, and agree together and with each other to

commit bank fraud,   in violation of Title 18, United States Code,

Section 1344, to wit, ZILBERBERG and FRIED agreed to make

misrepresentations to the Bank in order to cause the Bank to

issue the Loan to the Straw Borrower.

     19.   It was a part and object of the conspiracy that MENDEL

ZILBERBERG and ARON FRIED, the defendants, and others known and

unknown, willfully and knowingly would and did execute a scheme

and artifice to defraud a financial institution, to wit, the

                                   11
      Case 1:19-cr-00802-GBD Document 2 Filed 11/08/19 Page 12 of 20



Bank, the deposits of which were then insured by the FDIC, and

to obtain moneys, funds, credits, assets, securities, and other

property owned by, and under the custody and control of, such

financial institution, by means of false and fraudulent

pretenses, representations, and promises, in violation of Title

18, United States Code, Section 1344.

     (Title 18, United States Code, Sections 1349 and 3293.)

                               COUNT TWO
                              (Bank Fraud}


     The Grand Jury further charges:

     20.   The allegations set forth in paragraphs 1 through 17

are realleged and incorporated by reference as if fully set

forth herein.

     21.   From at least in or about June 2009 through at least

in or about October 2013, in the Southern District of New York

and elsewhere, MENDEL ZILBERBERG and ARON FRIED, the defendants,

willfully and knowingly did execute, and attempt to execute, a

scheme and artifice to defraud a financial institution, to wit,

the Bank, the deposits of which were then insured by the FDIC,

and to obtain moneys, funds,    credits, assets, securities, and

other property owned by, and under the custody and control of,

such financial institution, by means of false and fraudulent

pretenses, representations and promises, to wit, ZILBERBERG and

FRIED engaged in a scheme to cause the Bank to issue the Loan to


                                   12
      Case 1:19-cr-00802-GBD Document 2 Filed 11/08/19 Page 13 of 20



the Straw Borrower by means of false and fraudulent pretenses

and representations.

    (Title 18, United States Code, Sections 1344, 3293 and 2.)

                             COUNT THREE
           (Conspiracy to Make False Statements to a Bank)

     The Grand Jury further charges:

     22.   The allegations set forth in paragraphs 1 through 17

are realleged and incorporated by reference as if fully set

forth herein.

     23.   From at least in or about June 2009 through at least

in or about 2011, in the Southern District of New York and

elsewhere, MENDEL ZILBERBERG and ARON FRIED, the defendants, and

others known and unknown, willfully and knowingly did combine,

conspire, confederate, and agree together and with each other to

commit an offense against the United States, to wit, making

false statements to a bank in violation of Title 18, United

States Code, Section 1014.

     24.   It was a part and an object of the conspiracy that

MENDEL ZILBERBERG and ARON FRIED, the defendants, willfully and

knowingly made false statements and reports and overvalued land,

property, and security, for the purpose of influencing the

action of the Bank, an institution the accounts of which were

insured by the FDIC, in connection with an application, advance,

discount, purchase, purchase agreement, repurchase agreement,


                                   13
      Case 1:19-cr-00802-GBD Document 2 Filed 11/08/19 Page 14 of 20



commitment, and loan, to wit, for the purpose of obtaining the

Loan, ZILBERBERG and FRIED agreed to misrepresent to the Bank,

among other things, the actual borrower's identity and the

actual purpose and use of the Loan, in violation of Title 18,

United States Code, Section 1014.

     25.   In furtherance of the conspiracy and to effect the

illegal object thereof, the following overt acts were committed

in the Southern District of New York and elsewhere:

                a.    On or about June 5, 2009, before the Loan

was funded, CC-1 added the Straw Borrower to the deed for the

Brooklyn Property for purported consideration of $10.          After the

Loan was funded, on or about February 17, 2010, CC-1 arranged

for the Straw Borrower to be removed from the deed for the

Brooklyn Property.

                b.    On or about August 31, 2009, MENDEL

ZILBERBERG, the defendant, sent an email to a Bank employee,

Employee-1, that proposed falsely representing to the Bank that

the purpose of the Loan was to enable the Straw Borrower to take

advantage of business opportunities.

                c.    On or about September 16, 2009, two accounts

were opened at the Bank in the name of ARON FRIED, the

defendant, in order to transfer over $900,000 of the funds




                                   14
      Case 1:19-cr-00802-GBD Document 2 Filed 11/08/19 Page 15 of 20



fraudulently obtained from the Loan to FRIED and the Zilberberg

Recruitment Firm.

      (Title 18, United States Code, Sections 371 and 3293.)

                               COUNT FOUR
                  (Making False Statements to a Bank)

     The Grand Jury further charges:

     26.     The allegations set forth in paragraphs 1 through 17

and paragraph 25 are realleged and incorporated by reference as

if fully set forth herein.

     27.     From at least in or about June 2009 through at least

in or about 2011, in the Southern District of New York and

elsewhere, MENDEL ZILBERBERG, the defendant, did knowingly make

false statements and reports and overvalue land, property, and

security, for the purpose of influencing the action of the Bank,

an institution the accounts of which were insured by the FDIC,

in connection with an application, advance, discount, purchase,

purchase agreement, repurchase agreement, commitment, and loan,

to wit,    for the purpose of obtaining the Loan, ZILBERBERG made

false statements to the Bank regarding, among other things, the

following:     (a) that the borrower on the Loan was the Straw

Borrower, when in fact the actual borrowers and beneficiaries of

the Loan were ZILBERBERG, ARON FRIED, the defendant, and CC-1;

and (b) that the purpose of the Loan was for business




                                   15
      Case 1:19-cr-00802-GBD Document 2 Filed 11/08/19 Page 16 of 20



investments by the Straw Borrower, when in fact the actual

purpose of the Loan was to benefit ZILBERBERG, FRIED, and CC-1.

    (Title 18, United States Code, Sections 1014, 3293 and 2.)

                               COUNT FIVE
                  (Making False Statements to a Bank)

     The Grand Jury further charges:

     28.     The allegations set forth in paragraphs 1 through 17

and paragraph 25 are realleged and incorporated by reference as

if fully set forth herein.

     29.     From at least in or about June 2009 through at least

in or about 2011, in the Southern District of New York and

elsewhere, ARON FRIED, the defendant, did knowingly make false

statements and reports and overvalue land, property, and

security, for the purpose of influencing the action of the Bank,

an institution the accounts of which were insured by the FDIC,

in connection with an application, advance, discount, purchase,

purchase agreement, repurchase agreement, commitment, and loan,

to wit,    for the purpose of obtaining the Loan, FRIED recruited

and caused MENDEL ZILBERBERG, the defendant, to make false

statements to the Bank regarding, among other things, the

following:     (a) that the borrower on the Loan was the Straw

Borrower, when in fact actual borrowers and beneficiaries of the

Loan were ZILBERBERG, FRIED, and CC-1; and (b) that the purpose

of the Loan was for business investments by the Straw Borrower,



                                   16
      Case 1:19-cr-00802-GBD Document 2 Filed 11/08/19 Page 17 of 20



when in fact the actual purpose of the loan was to benefit

ZILBERBERG, FRIED, and CC-1.

    (Title 18, United States Code, Sections 1014, 3293 and 2.)

                              COUNT SIX
           (Embezzlement and Misappropriation of Bank Funds)

     The Grand Jury further charges:

     30.    The allegations set forth in paragraphs 1 through 17

and paragraph 25 are realleged and incorporated by reference as

if fully set forth herein.

     31.    From at least in or about June 2009 through at least

in or about 2011, in the Southern District of New York and

elsewhere, MENDEL ZILBERBERG, the defendant, being an officer,

director, agent and employee of, and connected in a capacity

with an insured bank, did embezzle, abstract, purloin and

willfully misapply the moneys,     funds, and credits of such bank,

to wit, ZILBERBERG, as a director and agent of the Bank,

embezzled and misapplied funds from the Bank by causing the Bank

to issue the Loan to the Straw Borrower for the Straw Borrower

to make business investments, when in fact ZILBERBERG, ARON

FRIED, the defendant, and CC-1 received the Loan proceeds for

their personal use.

    (Title 18, United States Code, Sections 656, 3293 and 2.)




                                   17
         Case 1:19-cr-00802-GBD Document 2 Filed 11/08/19 Page 18 of 20



                           FORFEITURE ALLEGATION

     32.     As the result of committing the offenses alleged in

Counts One through Six of this Indictment, MENDEL ZILBERBERG and

ARON FRIED, the defendants, shall forfeit to the United States,

pursuant to Title 18, United States Code, Section 982 (a) (2) (A),

any and all property constituting, or derived from, proceeds

obtained directly or indirectly, as a result of the commission

of said offenses, including but not limited to a sum of money in

United States currency representing the amount of proceeds

traceable to the commission of said offenses.

                        Substitute Assets Provision

     33.     If any of the above-described forfeitable property, as

a result of any act or omission of the defendants:

              a.   cannot be located upon the exercise of due

diligence;

              b.   has been transferred or sold to, or deposited

with, a third person;

              c.   has been placed beyond the jurisdiction of the

Court;

              d.   has been substantially diminished in value; or

              e.   has been commingled with other property which

cannot be subdivided without difficulty;

it is the intent of the United States, pursuant to Title 21,

United States Code, Section 853(p) and Title 28, United States

                                       18
     Case 1:19-cr-00802-GBD Document 2 Filed 11/08/19 Page 19 of 20



Code, Section 246l(c), to seek forfeiture of any other property

of the defendants up to the value of the forfeitable property

described above.

           (Title 18, United States Code, Section 982;
         Title 21, United States Code, Section 853; and
          Title 28, United States Code, Section 2461.)




FOREPERSON                              ~~~~
                                        United States Attorney




                                   19
Case 1:19-cr-00802-GBD Document 2 Filed 11/08/19 Page 20 of 20




                 UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF NEW YORK


                    UNITED STATES OF AMERICA

                                         v.

                      MENDEL ZILBERBERG, and
                           ARON FRIED,

                                                 Defendants.


                                  INDICTMENT

                                     19 Cr.

           (18    u.s.c.       §§371, 656, 1014, 1344,
                            1349, and 3293.)

                       GEOFFREY S. BERMAN
                      United States Attorney


                                  Foreperson




                 1 .t\,J ~ c.:+ v----i cvi   f    v   AJLr
                                      Acre;:;. / w-~r C-Ct I"   f
